Name: 1999/74/CFSP: Council Decision of 25 January 1999 on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union
 Type: Decision
 Subject Matter: trade policy;  communications;  defence;  EU finance;  international security;  executive power and public service
 Date Published: 1999-01-30

 Avis juridique important|31999D00741999/74/CFSP: Council Decision of 25 January 1999 on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union Official Journal L 023 , 30/01/1999 P. 0004 - 0004COUNCIL DECISION of 25 January 1999 on the implementation of Joint Action 97/288/CFSP concerning the financing of a communication system to all members of the Nuclear Suppliers Group which are not Member States of the European Union (1999/74/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Articles J.3 and J.11 thereof,Whereas on 29 April 1997 the Council adopted Joint Action 97/288/CFSP on the European Union's contribution to the promotion of transparency in nuclear-related export controls (1);Whereas the objective of Joint Action 97/288/CFSP is to contribute to the strengthening of the international nuclear non-proliferation system;Whereas, as part of the further measures to be undertaken by the European Union, in order to support the objectives set out in Article 1 of that Joint Action and as provided for in Article 3 thereof, the setting-up of a secure fax and telephone system fully compatible with the system in use in the European Community would enhance the cooperation between the Member States of the European Union and the other members of the Nuclear Suppliers Group (NSG), thus strengthening the international nuclear non-proliferation system,HAS DECIDED AS FOLLOWS:Article 1 1. The European Union shall finance a secure fax and telephone system for all NSG members which are not Member States of the European Union and for the NSG Point of Contact, which shall be fully compatible with the system in use in the European Community.2. A maximum amount of EUR 200 000 shall be charged to the general budget of the European Communities for 1999 for the purpose of this Decision.3. The amount stipulated in paragraph 2 shall cover the costs of purchase, installation and maintenance of the system referred to in paragraph 1 for a period of three years.4. The expenditure financed by the amount stipulated in paragraph 2 shall be managed in accordance with the European Community procedures and rules applicable to the general budget of the European Communities.Article 2 The implementation of the European Union's offer of the secure fax and telephone system mentioned in Article 1 shall be effected with due regard to the NSG guidelines for the use of that system, and the Annex thereto.Article 3 This Decision shall be reviewed should new members accede to the NSG.Article 4 This Decision shall enter into force on the date of its adoption.Article 5 This Decision shall be published in the Official Journal.Done at Brussels, 25 January 1999.For the CouncilThe PresidentJ. FISCHER(1) OJ L 120, 12. 5. 1997, p. 1.